Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (US 20030115862 A1); hereinafter, Okada et al. is Okada. 

Okada discloses a torque converter (fig. 1 and 5) comprising:
Regarding claim 1, a front cover (21) to which a torque is inputted;
 an impeller (20) forming a fluid chamber together with the front cover (21); 
a turbine (25) opposed to the impeller (20),
 the turbine (25) configured to output the torque; 
and a stator (30) disposed between an inner peripheral part of the impeller (20) and an inner peripheral part of the turbine (25),
 the stator (30) configured to regulate a flow of a fluid flowing from the turbine (25) to the impeller (20) (fig. 1 and para. [0010-0014], the fluid from the turbine 25 would be redirected by the stator 30 to the impeller 20 from third area ratio A to third area ratio C),
wherein a flattening ratio is 0.5 or less, the flattening ratio defined as a first ratio of an axial dimension to a radial dimension of a torus formed by the impeller (20), the turbine (25), and the stator (30) (fig. 5 and para. [0027], “…there is provided a torque converter defining an ellipticity lower than or equal to 0.23 which is an outermost length of the torque converter in an axial direction, divided by an outermost diameter of the torque converter in a radial direction.”) The ellipticity range values, which is equivalent to the flattening ratio, satisfies the claim limitation., 
and a flow area ratio is 0.14 or greater and 0.16 or less, the flow area ratio defined as a second ratio of a minimum flow area of the impeller (44) and the turbine (45) to an area of an imaginary circle having an outer diameter of the torus as a diameter thereof (fig. 1 and para [0069-0070], “The third area ratio C is an operation fluid pass area of the outlet 44 of the pump impeller 20, divided by the area of the circle defined by the outermost diameter D. The third area ratio C is also an operation fluid pass area of the inlet 45 of the turbine runner 25, divided by the area of the circle defined by the outermost diameter D.”) As seen in fig. 1, the minimum flow area of the outlet of the impeller 44 and the inlet of the turbine 45 is the same area. Accordingly, in para. [0072], the third area ratio C, which is equivalent to the flow area ratio, is the following range values 0.15 ≤ C ≤ 0.23, which overlaps the claim limitation. 

Regarding claim 2, Okada discloses the torque converter (fig. 1) wherein the flow area ratio is 0.15 or greater and 0.16 or less (para. [0072], the third area ratio C is within range values 0.15 ≤ C ≤ 0.23).

Regarding claim 3, Okada discloses the torque converter (fig. 5) wherein the flattening ratio is 0.2 or greater (para. [0027], the ellipticity value is 0.23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okada (JP H06193703 A) teaches different area ratios within the range but is silent on the flattening ratio.
Mori (US 20040118112 A1) teaches flatness ratio is under 0.7 but is silent on the flow area ratio.
Maeda et al. (WO 2011062276 A1) teaches the flatness ratio between 0.5-0.7 but is silent on the flow area ratio. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656